Case 4:20-cv-02507 Document 1 Filed on 07/14/20 in TXSD Page 1 of 3




                                                 4:20cv2507


                                                    United States Courts
                                                  Southern District of Texas
                                                           FILED
                                                        July 14, 2020
                                                David J. Bradley, Clerk of Court
Case 4:20-cv-02507 Document 1 Filed on 07/14/20 in TXSD Page 2 of 3
Case 4:20-cv-02507 Document 1 Filed on 07/14/20 in TXSD Page 3 of 3
